 1                                                 March 7, 2020
 2                                                     KD

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                            SOUTHERN DIVISION
11

12

13
     FIRST FOUNDATION INC. et al.,          Case No.: CV 20-00359-DOC-KES
14
          Plaintiffs,
15

16
          v.
17                                          ORDER GRANTING PRELIMINARY
18
     THOMAS MUNSON GIDDINGS et al.,         INJUNCTION
19        Defendants.
20

21

22

23

24

25

26

27

28


                                      -1-
 1              Before the Court are Plaintiffs First Foundation Inc. and First Foundation Advisors
 2   (“FFI,” “FFA,” and collectively “Plaintiffs”), and Defendants Thomas Munson Giddings and
 3   Louis Pancoast Abel (“Giddings,” “Abel,” and collectively “Defendants”). Having reviewed all
 4   submissions by the parties and considered their testimony and argument at the hearing in this
 5   matter, the Court now GRANTS a preliminary injunction pending the resolution of this case.
 6   I.         Background
 7              A. Facts
 8              The following facts are drawn from Plaintiffs’ first application for a temporary
 9   restraining order (“First Application”) (Dkt. 6). Plaintiff FFI is the parent corporation of Plaintiff
10   FFA, the latter of which is a Registered1 Investment Advisor offering a variety of wealth
11   management and investment services. 1st Appl. at 11. Defendant Giddings was employed from
12   September 2008 to February 18, 2020 as FFA’s Senior Managing Director of sales and
13   marketing. Id. In this role, Defendant Giddings led “all aspects of the new client acquisition
14   process for FFA,” and “was involved in every strategic decision regarding every aspect of the
15   business.” Id. at 11-12. Defendant Giddings also had extensive access to information on FFA’s
16   clients and employees. Defendant Abel worked as FFA’s Chief Investment Officer from March
17   2010 to February 18, 2020. Id. at 14. Much like Defendant Giddings, Defendant Abel had access
18   to confidential information on FFA’s clients and employees. Id.
19              With respect to clients, Defendants had access to information like clients’ names, contact
20   information, assets, income, liabilities, and investment objectives. Id. at 12, 14. With respect to
21   employees, Defendants had access to employee names, contact information, and compensation.
22   Id.
23              Both Defendants were subject to similar agreements requiring them to protect and
24   preserve Plaintiffs’ confidential information, to loyally devote their best efforts to Plaintiffs’
25   business, and not to induce Plaintiffs’ employees from quitting their employment with Plaintiffs.
26   See id. at 12-16.
27

28
     1
         By the Securities and Exchange Commission. 1st Appl. at 11.

                                                                  -2-
 1          On February 18, 2020, the CEO of Plaintiff FFI, Mr. Scott Kavanaugh, learned from an
 2   employee of Plaintiff FFA that Defendants had drafted plans to start a competing business. Id. at
 3   16. The employee gave Mr. Kavanaugh photocopies of three documents (collectively, the “Plan
 4   Documents”), id., which the Court has also had the opportunity to examine as Exhibit A (at
 5   Dkt. 11-3).
 6          The first is “a long typed document with handwritten notes,” 1st Appl. at 16, detailing
 7   Defendants’ consideration of soliciting Plaintiff FAA’s clients and employees to start a
 8   competing wealth management company. This document includes numerous action items for
 9   setting up a new wealth management company and a variety of strategic questions and
10   considerations. See generally Ex. A at 2-7. The document also refers to current FFA employees,
11   their salaries and bonuses, and possible strategies for hiring them. Ex. A at 5-6.
12          The second is “a multi-page chart,” 1st Appl. at 16, listing FAA clients, along with their
13   corresponding brokerage firm (e.g., Schwab, Fidelity, etc.), their assets under management, and
14   a letter ranking of “A,” “B,” or “C.” See generally Ex. A at 8-14. During the hearing, Defendant
15   Giddings testified that the letter grades represented how close his relationship was with the
16   client—i.e., that he has very close relationships with A-ranked clients, somewhat less personal
17   relationships with B-ranked clients, and weak relationships with C-ranked clients. The chart also
18   includes comments for each client listed, such as their personal loyalty to FFA itself or various
19   FFA employees, who referred the client to FFA, etc. See generally Ex. A at 8-14.
20          The third document consists of other related notes. 1st Appl. at 16. These notes are
21   handwritten on lined paper and the Court finds them almost entirely illegible. See generally
22   Ex. A at 15-22.
23          After reviewing the Plan Documents just described, Mr. Kavanaugh immediately
24   recognized Defendants’ goal to hire away current FAA employees and “charm” current FAA
25   clients. 1st Appl. at 17. Mr. Kavanaugh immediately went to Defendant Abel’s office, where he
26   found a copy of the Plan Documents; Defendants were fired that same day. Id. at 17-18.
27          Defendants, for their part, assert that they have neither possession of nor access to
28   Plaintiffs’ confidential materials. See, e.g., Consol. Opp’n at 7-8 (Dkt. 27). And Defendants

                                                     -3-
 1   further represent that, while they had previously contemplated leaving FFA, they had decided by
 2   the time they were fired to remain with FFA. Id. at 5-6; see also Giddings Decl. ¶ 15 (Dkt. 27-1)
 3   (“[A]s of September 2019, I had decided not to leave FFA to start a separate firm.”); Abel Decl.
 4   ¶ 14 (Dkt. 27-2) (same, verbatim). This latter representation is contradicted by evidence in
 5   documents submitted by Plaintiffs, the authenticity of which Defendants do not dispute.
 6          In Exhibit J (at Dkt. 35), for example, Plaintiffs present a WhatsApp conversation
 7   between Defendants, extracted from Defendant Abel’s phone. On October 11, 2019 (i.e., after
 8   September 2019, when Defendants claim they “had decided not to leave FFA”), Defendant Abel
 9   sent a message to Defendant Giddings, saying, “We need to resurrect our project.” Ex. J at 175.
10   On December 30, 2019, Defendant Giddings messaged,
11                 Received a call from one of my contacts at TD about an opportunity in
12                 Orange County. There is a $600 million firm which invests mostly for high
13                 net worth clients. The company is owned by an ESOP and they are looking
14                 for a succession plan. He asked if I would have any interest in discussions
15                 with them. Would you be interested?
16   Id. at 176. Less than an hour later, Defendant Abel responded, “Yes, definitely! Let’s set up a
17   Kahler meeting. This project in general is my New Year’s resolution.” Id.
18          Defendant Abel followed up on January 3, 2020, messaging, “Let’s refocus in 2020 in
19   our project. I suggest we meet or do a call maybe once per week and assign each other
20   projects. . . . Can you give me sine [sic] dates/times for a meeting or call?” Id. at 177. Shortly
21   thereafter, he messaged again to ask, “We’re [sic] you able to contact your referral about setting
22   up a meeting with the OC firm?” Id.
23          On January 22, 2020, Defendant Giddings texted, “I am scheduled to have a call with
24   Tracy Kuntz on Friday. . . . This the [sic] group with $800 million in Orange County. Also was
25   referred to another group with $400 million.” Id. at 178. Later that day, Defendant Abel replied,
26   in relevant part, “That’s great that you finally connected with Tracy. Would you like me to join
27   the call or do it yourself? And that’s great to hear about another opportunity. Let’s discuss this
28   stuff later. Thanks.” Id. Defendant Giddings responded,

                                                      -4-
 1                 I think I will do the first call on my own . . . . I am nervous about the word
 2                 getting out that you and I are looking to leave so trying to keep this as
 3                 contained as possible. The other one is called 2020 Capital Management.
 4                 They have $400 million.
 5   Id. The next morning, Defendant Abel concurred: “Okay. Sounds good. I agree with being
 6   careful about the word getting out about us[.] Thanks.” Id. at 179. On January 31, Defendants
 7   exchanged messages to coordinate their schedules to meet with “Tracy” (presumably Tracy
 8   Kuntz above, q.v.).
 9          On February 5, 2020, Defendant Giddings sent what appears to be the entire text of a
10   news article: “Whose Client Is It Anyway? RIA Fights Former Firm,” by Jacqueline Sergeant,
11   published February 4, 2020. Id. at 181. The article describes a case about investment advisors
12   leaving their former firm, at which point “about 25 clients with roughly $25 million in assets
13   followed them.” Id. at 181. Although the judge refused to grant a temporary restraining order,
14   the case was still ongoing, with the former firm “continu[ing] its attempt to gather evidence of
15   soliciting.” Id. Defendant Abel replied, “Very interesting and troubling article! All the more
16   reason we need to do good pre-planning.” Id. at 182.
17          B. Procedural History
18          Plaintiffs filed their Complaint (Dkt. 1) on February 21, 2020, bringing the following
19   seven causes of action:
20          (1) breach of contract;
21          (2) breach of fiduciary duty;
22          (3) trade secrets misappropriation (California Uniform Trade Secrets Act);
23          (4) threatened misappropriation (California Uniform Trade Secrets Act);
24          (5) violation of the Defend Trade Secrets Act;
25          (6) threatened violation of the Defend Trade Secrets Act; and
26          (7) unfair business practices (California Business and Professions Code § 17200 et seq.).
27   See generally Compl.
28


                                                      -5-
 1              The same day, Plaintiffs also filed their First Application. Defendants filed a brief
 2   Opposition2 (Dkt. 12) on February 22, 2020. The Court denied the First Application on February
 3   24, 2020 (Dkt. 14), citing several procedural defects. On February 26, 2020, Plaintiffs filed a
 4   second application for a temporary restraining order (“Second Application”) (Dkt. 24).
 5   Defendants responded with their Consolidated Opposition (Dkt. 27) on February 27, 2020. The
 6   Court granted in part the Second Application on February 28, 2020 (Dkt. 29) and scheduled a
 7   hearing for preliminary injunction on March 2, 2020.
 8              The hearing began on March 2, 2020 and concluded on March 3, 2020 (Dkts. 34-35). In
 9   lieu of closing arguments, the parties agreed to submit briefing, which was filed on March 4,
10   2020 (Dkts. 36-37).
11   II.        Legal Standard
12              A preliminary injunction is an “extraordinary remedy,” requiring courts to balance
13   competing claims on a case-by-case basis, with “particular regard for the public consequences”
14   of issuing an injunction. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Courts
15   have recognized very few circumstances justifying the issuance of an ex parte temporary
16   restraining order. Reno Air Racing Ass'n., Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006).
17              A plaintiff seeking preliminary injunctive relief “must establish that he is likely to
18   succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary
19   relief, that the balance of equities tips in his favor, and that an injunction is in the public
20   interest.” Am. Trucking Ass’n, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009)
21   (quoting Winter, 555 U.S. at 20). Alternatively, an injunction can also be justified if a plaintiff
22   raises “serious questions going to the merits” and the balance of hardships “tips sharply toward
23   the plaintiff . . . assuming the other two elements of the Winter test are also met.” All. for the
24   Wild Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th Cir. 2011). A “serious question” is one on
25   which the movant “has a fair chance of success on the merits.” Sierra On-Line, Inc. v. Phx.
26   Software, Inc., 739 F.2d 1415, 1421 (9th Cir. 1984). The Ninth Circuit follows a “sliding scale”
27   approach to the four preliminary injunction elements, such that “a stronger showing of one
28
     2
         In which Defendants also sought “leave to file a substantive opposition” on or before February 28, 2020.

                                                                    -6-
 1   element may offset a weaker showing of another, as long as plaintiffs ‘establish that irreparable
 2   harm is likely.’” Doe v. Kelly, 878 F.3d 710, 719 (9th Cir. 2017) (quoting Cottrell, 632 F.3d at
 3   1131).
 4   III.     Discussion
 5            Plaintiffs’ Second Application argues that all of the elements for preliminary injunctive
 6   relief are satisfied, and that Defendants’ ongoing conduct has heightened the urgency of their
 7   request for an injunction. See generally 2d Appl. Defendants disagree, arguing that the client
 8   information at issue is not a trade secret, and properly belongs to the clients themselves instead
 9   of Plaintiffs. Defendants’ Post-Hearing Brief at 3 (Dkt. 36). Defendants also characterize
10   Plaintiffs’ request for injunctive relief as an improper end run around California law against
11   non-competition agreements. Id. at 2.
12            A. Plaintiffs Have Established a Sufficient Likelihood of Success the Merits
13            To succeed on a claim under the California Uniform Trade Secrets Act (“CUTSA”), three
14   elements must be proved: (1) the plaintiff’s possession of a trade secret; (2) the defendant’s
15   misappropriation of said trade secret, i.e., wrongful acquisition, disclosure, or use thereof; and
16   (3) that the defendant’s misappropriation caused or threatened damage to the plaintiff. Integral
17   Dev. Corp. v. Tolat, 675 F. App’x 700, 702 (9th Cir. 2017) (citing Silvaco Data Sys. v. Intel
18   Corp., 184 Cal. App. 4th 210, 220 (2010)). The Defend Trade Secrets Act (“DTSA”) presents a
19   similar standard, requiring “plaintiff’s ownership of the trade secret; defendant’s
20   misappropriation of the trade secret; and damage to the plaintiff caused by the
21   misappropriation.” Johnson Controls, Inc. v. Therma, LLC, No. SA CV 18-00636 AG (KESx),
22   2018 WL 6133674, at *4 (C.D. Cal. Aug. 17, 2018).
23            Under the CUTSA:
24                   “Trade secret” means information, including a formula, pattern,
25                   compliation, program, device, method, technique, or process, that:
26                   (1) Derives independent economic value, actual or potential, from not being
27                      generally known to the public or to other persons who can obtain
28                      economic value from its disclosure or use; and

                                                       -7-
 1                  (2) Is the subject of efforts that are reasonable under the circumstances to
 2                     maintain its secrecy.
 3   Cal. Civ. Code § 3426.1(d). The DTSA uses a very similar definition. See 18 U.S.C. § 1839(3).
 4   “Misappropriation” obtains when a person acquires the trade secret through improper means, or
 5   when they disclose or use the trade secret knowing or having reason to know that it was
 6   acquired through improper means. See 18 U.S.C. § 1839(5); Cal. Civ. Code § 3426.1(b).
 7   “Improper means” is defined to include “theft, bribery, misrepresentation, breach or inducement
 8   of a breach of a duty to maintain secrecy, or espionage through electronic or other means,” but
 9   excludes reverse engineering and independent derivation. 18 U.S.C. § 1839(6); Cal. Civ. Code
10   § 3426.1(a).
11          Plaintiffs have made a strong showing of each of the elements above:
12          Possession of a trade secret. The First Application represents that Plaintiffs expend
13   substantial time and resources to assemble client information—a process that “takes
14   approximately four to six months, at a cost to FFA that ranges from $25,000 to $50,000 per
15   prospect.” 1st Appl. at 24. This information is therefore independently valuable, as its
16   acquisition by a competitor would save the competitor significant time and money. Id. Plaintiffs
17   also allege that they make reasonable efforts to protect the secrecy of this information—e.g., by
18   using confidentiality agreements with employees and clients, requiring annual acknowledgement
19   of employee obligations (one of which is to refrain from misusing company trade secrets), and
20   building data security tools into their network. Id. at 24-26. It appears, then, that Plaintiffs’ client
21   information qualifies as a trade secret.
22          Misappropriation of a trade secret. Misappropriation is defined to include “acquisition of
23   a trade secret of another by a person who knows or has reason to know that the trade secret was
24   acquired by improper means.” 18 U.S.C. § 1839(5)(A); Cal. Civ. Code § 3426.1(b)(1). Having
25   independently reviewed Defendants’ Plan Documents at length, the Court agrees with Plaintiffs’
26   assessment that the Plan Documents contain “highly confidential client data such as upcoming
27   liquidity events, financial needs, [and] asset locations,” as well as confidential information about
28   Plaintiffs’ employees. 1st Appl. at 28. Defendants, moreover, knew or had reason to know—on

                                                       -8-
 1   the basis of their contracts and their positions within the company—that they had acquired this
 2   information in “breach of a duty to maintain secrecy,” a type of improper means. Ergo a
 3   showing of likely misappropriation by Defendants.
 4          Damages or threatened damages. Plaintiffs allege that, “[i]f a competitor had access to
 5   this assembled information, it would be much easier to target the client for transfer.” 1st Appl. at
 6   28. Thus, if Defendants used the trade secrets in their possession, Plaintiffs could face “loss of
 7   customers, loss of employees, goodwill, [and] reputational damage.” 2d Appl. at 7. The Court
 8   therefore finds that Plaintiffs have adequately proved threatened damages stemming from
 9   Defendants’ misappropriation of trade secrets.
10          It should be noted that California has enacted a strong public policy that “every contract
11   by which anyone is restrained from engaging in a lawful profession, trade, or business of any
12   kind is to that extent void” (subject to narrow exceptions which do not appear germane to the
13   present case). Cal. Bus. & Profs. Code § 16600. And section 16600 has been interpreted and
14   enforced against restrictive contract provisions to allow a former employee to solicit customers
15   from the former employer. See Dowell v. Biosense Webster, Inc., 179 Cal. App. 4th 564, 577
16   (2009) (quoting The Retirement Group v. Galante, 176 Cal. App. 4th 1226, 1238 (2009)).
17   California courts, however, have found that section 16600 does not prevent a court from
18   enjoining “tortious conduct . . . by banning the former employee from using trade secret
19   information to identify existing customers, to facilitate the solicitation of such customers, or to
20   otherwise unfairly compete with the former employer.” Id. (quoting Galante, 176 Cal. App. 4th
21   at 1238).
22          Consistent with these state court interpretations of section 16600, the Court is inclined to
23   believe that section 16600 does not protect Defendants’ conduct, at least to the extent that their
24   solicitation of Plaintiffs’ customers relies on the use of protected trade secrets. The Court
25   accordingly finds that Plaintiffs have shown a likelihood of success on the merits and satisfied
26   the first element of the Winter standard for preliminary injunctive relief.
27

28


                                                      -9-
 1          B. Plaintiffs Have Shown a Risk of Irreparable Harm
 2          Federal courts have found that the “threatened loss of . . . customers and goodwill” can
 3   constitute an irreparable injury. Extreme Reach, Inc. v. Spotgenie Partners, LLC, No. CV 13-
 4   07563-DMG (JCGx), 2013 WL 12081182, at *7 (C.D. Cal. Nov. 22, 2013) (citing Stuhlbarg
 5   Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001), and Rent-A-Center,
 6   Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991)).
 7          California courts have also found that injuries to a business’s “identity, reputation and
 8   goodwill, causing the loss of valuable customers, employees, and profits and threatening the
 9   complete destruction of its business,” can support a finding of irreparable injury. E.g., Courtesy
10   Temp. Serv., Inc. v. Camacho, 222 Cal. App. 3d 1278 (1990). Similarly, the California Court of
11   Appeal upheld a finding of irreparable injury when a defendant “intended to create his own
12   competing business and had taken significant steps to carry out his business plan,” part of which
13   conduct included misappropriating the plaintiff’s “proprietary and confidential information” and
14   “soliciting [the defendant’s] employees and customers.” ReadyLink Healthcare v. Cotton, 126
15   Cal. App. 4th 1006, 1023 (2005).
16          Plaintiffs, for their part, allege just this sort of injury: a threatened “loss of customers,
17   loss of employees, goodwill, reputational damage and more.” 2d Appl. at 7. Absent an
18   injunction, there is thus a risk of irreparable injury, and Plaintiffs have met the second Winter
19   element.
20          C. The Balance of Equities Favors an Injunction
21          The balance of equities tips in Plaintiffs’ favor, though Defendants also have a reasonable
22   argument against preliminary relief. Put simply, the Court identifies two competing values: one
23   is Plaintiffs’ business interest in protecting their confidential information and goodwill, as
24   against Defendants’ interest in starting their own business and engaging in their trade of choice.
25   The former will be threatened if the Court denies the requested injunction; the latter will be
26   harmed if an injunction is granted. However, the grant of an injunction would likely only delay
27   Defendants’ ability to launch their new business venture, whereas a denial could allow
28   Defendants to irreparably harm Plaintiffs’ business by using trade secrets to solicit clients,

                                                       -10-
 1   recruit employees, and damage Plaintiffs’ goodwill. Overall, then, the balance of equities tilts in
 2   Plaintiffs’ favor, though the Court is aware of the burden an injunction might place on
 3   Defendants. Plaintiffs have therefore met their burden under the third Winter element.
 4          D. The Public Interest Will Be Served by an Injunction
 5          This case involves two former employees of a “wealth management” company who seek
 6   to solicit said company’s “high net worth clients.” 1st Appl. at 10; see also Ex. I, Dkt. 26-3. It is
 7   therefore rather unlikely that the public interest, in any meaningfully public sense, will be
 8   affected—whether the Court grants an injunction or not. On the other hand, as an abstract legal
 9   matter, certain courts have found that the public interest is served by enforcing “trade laws” and
10   “by enabling the protection of trade secrets.” Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072,
11   1078 (N.D. Cal. 2016) (citing Bank of Am., N.A. v. Lee, No. CV-08-5546 CAS (JWJx), 2008
12   WL 4351348, at *7 (C.D. Cal. Sept. 22, 2008)). The Court therefore finds that the public interest
13   will be served by an injunction, satisfying the fourth and final element of the Winter standard.
14          As the standard for injunctive relief has been met, the Court finds it appropriate to issue a
15   preliminary injunction.
16   IV.    Disposition
17          For the reasons set forth above, the Court hereby ORDERS as follows:
18          Defendants shall not use or disclose the following information (the “Protected
19   Information”):
20          (1) Plaintiffs’ confidential client information, defined as: (a) client names, (b) client
21             contact information, and (c) client financial information and objectives; which
22             information Plaintiffs expended time and money to develop, and including the
23             stipulated spreadsheet labeled as Exhibit K (at Dkt. 35); and
24          (2) Plaintiff’s confidential employee information, defined as (a) employee names, (b)
25             employee compensation, (c) specialized employee expertise, and (d) level of
26             employee involvement in specific client relationships.
27   However, Defendants may use or disclose any such Protected Information, if in so doing, they
28   do not rely on Plaintiffs’ confidential records or their memory thereof. That is, Defendants shall

                                                      -11-
 1   not be prevented from using or disclosing any Protected Information if they are able to
 2   determine it from another source or derive it independently.
 3

 4          The Court recognizes the complexity of the issues involved in this action and the
 5   potential burden on Defendants stemming from this injunction pending trial. To help allay these
 6   concerns, the Court has offered the parties an expedited trial date in June, July, or August 2020,
 7   depending on input from counsel and the Court’s availability.
 8

 9          To monitor compliance with this injunction, the Court hereby APPOINTS the Honorable
10   James L. Smith (Ret.) as Special Master. Any further disputes arising under this injunction
11   should be directed to the Special Master for resolution.
12

13          Finally, the Court DENIES Plaintiffs’ request for expedited discovery.
14

15          DATED: March 7, 2020
16
                                                                 DAVID O. CARTER
17
                                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                    -12-
